1    CENTER FOR DISABILITY ACCESS
     Amanda Seabock, Esq., SBN 289900
2
     Chris Carson, Esq., SBN 280048
3    Dennis Price, Esq., SBN 279082
4    8033 Linda Vista Road, Suite 200
5
     San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
6    phylg@potterhandy.com
7    Attorneys for Plaintiff

8
     Megan A. Childress (SBN 266926)
9    E-mail: mchildress@bleaufox.com
10   BLEAU FOX, A P.L.C.
     2801 W. Empire Ave.
11
     Burbank, CA 91504
12   Telephone: (818) 748-3434
13   Facsimile: (818) 748-3436
     Attorneys for Defendants,
14   Will Y. Wong; Juliana K. Wong and
     J&W Wong
15
16                              UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA

18   SAMUEL LOVE,                                 )   Case No.: 4:19-CV-01007-KAW
                                                  )
19           Plaintiff,                           )   JOINT STIPULATION FOR
       v.                                         )   DISMISSAL PURSUANT TO
20                                                )   F.R.C.P. 41 (a)(1)(A)(ii)
     WILL Y. WONG, in individual and              )
21   representative capacity as trustee of The    )
     Wong Family Trust;                           )
     JULIANA K. WONG, in individual and
22
     representative capacity as trustee of The    )
     Wong Family Trust;                           )
23   J&W WONG, a California Corporation;          )
     and Does 1-10,                               )
24                                                )
             Defendants.                          )
25
26
27
28



     Joint Stipulation                      -1-                   4:19-CV-01007-KAW
1           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
2    parties hereto that this action may be dismissed with prejudice as to all parties; each
3    party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
4    matter has been resolved to the satisfaction of all parties.
5
6    Dated: September 11, 2019         CENTER FOR DISABILITY ACCESS
7
8                                      By: /s/ Amanda Lockhart Seabock
                                              Amanda Lockhart Seabock
9                                             Attorneys for Plaintiff
10
11
     Dated: September 11, 2019         BLEAU FOX, A P.L.C.
12
13
                                       By: /s/ Megan A. Childress
14                                          Megan A. Childress
                                            Attorney for Defendants
15
                                            Will Y. Wong, Juliana K. Wong and
16                                          J&W Wong

17
18                                                             ISTRIC
                                                          TES D      TC
19                                                      TA
                                                                                 O
                                                    S




                                                                                  U
                                                ED




20
                                                                                   RT




                                                                       DERED
                                            UNIT




                                                             O OR
                                                     IT IS S
21      DATE: 9/13/19
                                                                                       R NIA




22
                                                                                  re
                                                                           Westmo
                                             NO




23
                                                                   andis
                                                        J u d ge K
                                                                                       FO
                                              RT




24
                                                                                   LI




                                                     ER
                                                H




                                                                                  A




25
                                                          N                        C
                                                                            F
                                                              D IS T IC T O
26                                                                  R
27
28



     Joint Stipulation                        -2-                            4:19-CV-01007-KAW
1                               SIGNATURE CERTIFICATION
2
3    I hereby certify that the content of this document is acceptable to Megan A. Childress,
4    counsel for Will Y. Wong, Juliana K. Wong and J&W Wong, and that I have obtained
5    authorization to affix her electronic signature to this document.
6
7    Dated: September 11, 2019        CENTER FOR DISABILITY ACCESS
8
                                      By: /s/ Amanda Lockhart Seabock
9                                            Amanda Lockhart Seabock
                                             Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                      -3-                    4:19-CV-01007-KAW
